Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 18, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  156202                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                   SC: 156202                            Kurtis T. Wilder,
  In re GIBSON/SHARP, Minors.                                      COA: 334443                                       Justices
                                                                   Calhoun CC Family Division:
                                                                   2014-001522-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 18, 2017
        s0815t
                                                                              Clerk